Citation Nr: 1544306	
Decision Date: 10/16/15    Archive Date: 10/21/15

DOCKET NO.  10-48 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for hypertension, to include as due to herbicide exposure or secondary to service-connected diabetes mellitus, type II.


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

N. DiPadova, Associate Counsel





INTRODUCTION

The Veteran served on active duty from July 1968 to July 1970.  He also served in the National Guard from January 1984 to February 1989.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2008 and June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The Veteran's claim of service connection for hypertension to include as due to diabetes mellitus, type II, has been developed and adjudicated as limited to that diagnosis.  In light of the December 2010 correspondence stating that the Veteran's hypertension was due to Agent Orange exposure, the issue has been characterized to afford the Veteran a broader scope of review.  See Browkowski v. Shinseki, 23 Vet. App. 79 (2009).

The issue of entitlement to an evaluation in excess of 20 percent for diabetes mellitus has been raised by the record in May 2015 and August 2015 statements, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 


FINDINGS OF FACT

1.  In an April 2013 Board decision, the Board reopened the claim of service connection for hypertension and remanded the claim for further development. 

2.  The Veteran's current hypertension disability was not incurred in or aggravated by active service (to include as due to herbicide exposure) and is not caused or aggravated by service-connected diabetes mellitus, type II, disability.

3.  The Veteran's hypertension was not incurred in or aggravated by active duty training (ACDUTRA) or inactive duty training (INACDUTRA). 


CONCLUSION OF LAW

The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  See e.g., 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159.  The duty to notify was satisfied in a May 2009 letter and the August 2010 statement of the case; the claims were subsequently readjudicated in an October 2011 supplemental statement of the case.

The duty to assist has also been met.  VA has obtained, to the extent possible, all relevant evidence identified by the Veteran and necessary for an equitable resolution of the issues on appeal.  The Veteran has not identified any evidence that remains outstanding.  

Pursuant to the Board's prior remand directives, VA treatment records and military personnel records have been obtained.  The Veteran was afforded another VA examination in January 2015.  The VA examiner reviewed the Veteran's claims file and provided the information requested by the Board's remands.  Therefore, the VA examination is adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  There has been substantial compliance with the Board's remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, appellate review may proceed without prejudice to the Veteran with respect to his claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Direct Service Connection 

Establishing service connection on a direct basis generally requires medical or, in certain circumstances, lay evidence of a current disability; an in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of (i) the existence of a chronic disease, such as arthritis in service or during an applicable presumption period under 38 C.F.R. § 3.307, (ii) present manifestations of the same chronic disease, and (iii) evidence of continuity of symptomatology. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury. 38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc). 

The term "active military, naval, or air service" includes not only active duty, but also any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from disease or injury incurred in or aggravated in the line of duty; or any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from injury (but not disease) incurred in or aggravated in the line of duty, to include acute myocardial infarction, cardiac arrest, or cerebrovascular accident occurring during such training. 38 U.S.C.A. §§ 101(21), (24), 106; 38 C.F.R. § 3.6(a), (d).

A service connection claim based on a period of ACDUTRA must be based on a showing that a disease or injury was incurred or aggravated in the line of duty. 38 U.S.C.A. § 101(24).  In the absence of such evidence, the period of ACDUTRA would not qualify as "active military, naval, or air service" and the claimant would not achieve Veteran status for purposes of that claim.  See 38 U.S.C.A. § 101(2)-(24); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998). 

National Guard duty is distinguishable from other Reserve service in that a member of the National Guard may be called to duty by the governor of their state. "[M]embers of the National Guard only serve the federal military when they are formally called into the military service of the United States [and a]t all other times, National Guard members serve solely as members of the State militia under the command of a state governor."  Allen v. Nicholson, 21 Vet. App. 54, 57 (2007). Therefore, to have basic eligibility for Veterans benefits based on a period of duty as a member of a state National Guard, a National Guardsman must have been ordered into Federal service by the President of the United States, see 10 U.S.C.A. §12401, or must have performed "full-time duty" under the provisions of 32 U.S.C.A. §§ 316, 502, 503, 504, or 505.  Id. 

Presumptions - such as of soundness, aggravation, and for service connection for certain conditions that are considered chronic (i.e., permanent), per se, do not apply to periods of ACDUTRA and INACDUTRA.  See Smith v. Shinseki, 24 Vet. App. 40 (2010); Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).

Only service department records can establish if and when a person was serving on active duty, active duty for training, or inactive duty training.  Cahall v. Brown, 7 Vet. App. 232, 237 (1994); Duro v. Derwinski, 2 Vet. App. 530, 532 (1992) (38 C.F.R. § 3.203  prohibits VA from finding, on any basis other than a service department document, which VA believes to be authentic and accurate, or service department verification, that a particular individual served in the U.S. Armed Forces). 

Certain chronic diseases (including hypertension) may be service connected on a presumptive basis if manifested to a compensable degree in a specified period of time post-service.  38 U.S.C.A. § 1112, 1113; 38 C.F.R. § 3.307, 3.309 (2015).  Hypertension that is manifest to a compensable degree within a year of service may be presumed to have been incurred in service.  

Pertinent law and regulations provide that a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period starting on January 9, 1962, and ending on May 7, 1975, is presumed to have been exposed during such service to an herbicide agent.  38 C.F.R. § 3.307(a)(6)(iii).  

Certain diseases shall be service connected if the Veteran was exposed to an herbicide agent during service, if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  However, hypertension is not one of the disabilities that may be presumed to have been due to herbicide exposure.  

When a claimed disorder is not included as a presumptive disorder, direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact "incurred" during service, to include as based on exposure to herbicides.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

In the instant case, there is medical evidence demonstrating that the Veteran has hypertension.  On May 2013 and January 2015 VA examinations, the examiners noted the Veteran's diagnosis of hypertension.  Therefore, the first element of service connection (a current disability) is met. 

The Veteran's active duty service treatment records (STRS) reflect that at the July 1970 separation examination, the Veteran's blood pressure was reported as 116/72, which was considered normal as the examiner noted in the May 2013 VA examination.  The Veteran's STRs were silent regarding any report of hypertension.  

Post-service VA treatment records include records from 1978 that noted the Veteran's blood pressure and October 1979 VA treatment records that noted that the Veteran had hypertension.  

Further, the Veteran's May 1987 National Guard records noted that the Veteran had blood pressure readings of 160/100 and 160/102.  The Veteran's November 1988 separation examination from the National Guard noted that the Veteran had hypertension. 

In October 2008, the Veteran was afforded a VA examination.  The examiner indicated that the Veteran's date of onset for hypertension was 1987.  The examiner diagnosed the Veteran with hypertension.  The examiner opined that the Veteran's high blood pressure condition was not caused by or a result of diabetes mellitus, type II.  The examiner noted that hypertension predated the diabetes by more than 10 years.  The examiner noted that there was no evidence of renal disease in order to consider that diabetes had worsened hypertension.

In April 2013, the Board reopened the Veteran's claim for hypertension and remanded the claim for further development.

In May 2013, the Veteran was afforded a VA examination.  The examiner noted that the Veteran did not have a history of a diastolic blood pressure elevation of predominantly 100 or more.  The examiner reviewed the history of the Veteran's blood pressure readings from private medical progress notes including the diagnosis of hypertension from a June 1979 VA treatment record.  The examiner noted that the Veteran's STRs failed to reveal elevated blood pressure measures, diagnosis, or treatment of hypertension.  Further, the examiner noted that the Veteran's treatment records stated that the Veteran had elevated blood pressure measures on more than four different dates which accounted for a diagnosis of arterial hypertension in 1978.  However, the examiner noted that the Veteran's National Guard records were silent for recorded elevated blood pressure measures.  The examiner opined that the Veteran's hypertension was not likely etiologically related to his active service, not incurred in service, nor caused by service.  The examiner also stated that the hypertension was not related to agent orange.  The examiner stated that the Veteran had a diagnosis of hypertension since 1978.  Further, the examiner relied on the fact that the Veteran's National Guard records were silent of elevated blood pressure readings.  The examiner noted that hypertension preexisted the Veteran's National Guard service and that there was no recorded evidence of aggravation of this condition during National Guard service.  The examiner also opined that the Veteran's hypertension was not caused or permanently aggravated by diabetes mellitus, type II, because the diabetes mellitus was diagnosed in 2001.  Further, the examiner opined that the claimed condition was "less likely than not" incurred in or caused by the claimed in-service injury, event, or illness.  The Board finds the examiner competent and credible regarding the opinion that the Veteran's hypertension had onset post active duty service and prior to the National Guard, and the examiner's opinion regarding diabetes mellitus and hypertension.  However, the examiner was not accurate with respect to his statement that the Veteran's National Guard records were silent. 

In August 2014, the Board remanded the claim for development for additional National Guard service records.  Further, the Board found the May 2013 VA examination to be inadequate as the examiner stated that the Veteran's National Guard records were silent regarding the Veteran's hypertension.  As noted in the Board's remand, the Veteran had blood pressure readings of 160/100 and 160/102 and a diagnosis of hypertension in the November 1988 National Guard separation examination.  

In January 2015, the Veteran was afforded a VA examination.  The examiner noted that the Veteran's claims file was reviewed.  The examiner noted the Veteran's diagnosis of hypertension and opined that the Veteran's claimed condition was "less likely than not" incurred in or caused by the claimed in-service injury, event, or illness.  The examiner stated that there was evidence of blood pressure elevation since 1978, eight years after active duty service.  The examiner noted that the Veteran's STRs and VA electronic medical records were silent for worsening in blood pressure during the National Guard service from 1984 to 1989.  Further, the examiner opined that the Veteran's hypertension was not caused or permanently worsened by the Veteran's diabetes mellitus, type II, because his blood pressure remained in control and microalbuminuria was not present.  

The Board places substantial weight of probative value on the examiner's opinion. This opinion reflects a full review of the evidence of record.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (finding that an examination report is adequate where it describes the disability in sufficient detail so the Board can make a fully informed evaluation of the disability).  The Board notes that the examiner's opinion reflects that the record was silent for worsening of blood pressure during the Veteran's duty in the National Guard.  While there is evidence in the Veteran's National Guard records that the Veteran had blood pressure readings of 160/100 and 160/102 and a diagnosis of systolic hypertension on the Veteran's November 1988 separation examination, the Veteran was diagnosed with hypertension before National Guard service.  The examiner found that after reviewing the Veteran's entire claims folder, it had not worsened during the time the Veteran served in the National Guard.  Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (stating that a VA examination report "must be read as a whole" to determine an examiner's rationale).  The opinion is supported by detailed findings and rationale.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that it is the reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion).  

The Board has considered whether the chronic disease presumption applies.  As the competent and credible medical evidence indicates that the Veteran's hypertension onset was in 1978, the Board finds that his hypertension did not incur within the presumptive period.  Furthermore, hypertension is not listed as a presumptive disease due to herbicide exposure, so the presumptive provisions based on herbicide exposure are not applicable.  Medical evidence of record also supports that the Veteran's hypertension was not related to herbicide exposure.  As noted above, on May 2013 VA examination, the examiner found that the Veteran's hypertension was not related to herbicide exposure.  The Board notes that the Veteran has not presented any contrary medical opinion indicating that there is any such relationship.  

As a final matter, the Board recognizes that the Veteran alleged that his hypertension was aggravated by his National Guard service.  As indicated above, the Veteran was noted to have high blood pressure in 1978.  That was 8 years after active duty service and prior to the Veteran's National Guard service.  In the instant case, the presumption of soundness does not apply to periods of ACDUTRA and INACDUTRA.  See Smith, 24 Vet. App. 40 (2010).  Further, because hypertension is a disease for which service connection is sought, it is not service-connectable based on inactive duty training.  However, the Board has considered whether there was aggravation during the Veteran's active duty training.  In December 2008 correspondence, the Veteran alleged that hypertension was aggravated during his period of National Guard service.  As indicated above, the Veteran's National Guard blood pressure readings and separation examination noted a diagnosis of hypertension.  However, there is nothing of record to suggest that his current hypertension was aggravated, worsened, or caused by a period of ACDUTRA.  Further, the January 2015 VA examiner stated that the Veteran's conditions were not worsened in the National Guard.  Therefore, the presumption does not apply. 

The only other evidence indicating a relationship between the Veteran's service and hypertension are his own statements.  Lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).  The disability at issue may have multiple etiologies and thus falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran is competent to testify as to observable symptoms, but his opinion as to the correct medical diagnosis is not competent evidence.  Moreover, for the reasons stated herein, his lay statements are considered to be less probative than the VA examination opinions finding against his claim. 

The Board concludes that a preponderance of the evidence is against a finding that hypertension was incurred or aggravated during active service (to include exposure to herbicides), or was related to National Guard service.

III.  Secondary Service Connection

The Veteran originally contended that his hypertension was secondary to his service-connected diabetes mellitus, type II.  

Service connection may be granted on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Under 38 C.F.R. § 3.310, secondary service connection is permitted based on aggravation; compensation is payable for the degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between a service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998). 

As explained above, the evidence clearly shows the Veteran has a diagnosis of hypertension.  Additionally, a December 2001 rating decision issued by the Philadelphia, Pennsylvania RO granted service connection for diabetes.  Hence, the first two elements of the claim for secondary service connection have been established.  

The key inquiry in this case is whether service-connected diabetes caused or aggravated the Veteran's hypertension.  

On May 2009 VA examination for diabetes, the Veteran reported that in 1985, a physician told him that he was diabetic because his glucose was high, but diabetes was not diagnosed at that time.  The examiner noted that it was since 2001 that the Veteran was diagnosed with diabetes.  The Veteran reported that he had hypertension since 1980.  Further, the examiner noted that the Veteran's hypertension predated the diabetes by several years.  The examiner opined that the hypertension was not aggravated by the diabetes because there was no evidence of diabetic renal disease or changes.  The examiner noted that hypertension was not worsened or increased by the Veteran's diabetes. 

As noted above, on May 2013 and January 2015 VA examinations, the examiners opined that the Veteran's hypertension was not caused or aggravated by the Veteran's service-connected diabetes mellitus.  Specifically, in January 2015, the examiner opined that the Veteran's hypertension was not caused or permanently worsened by the Veteran's diabetes mellitus, type II because his blood pressure remained in control and microalbuminuria was not present.  

On February 2015 VA examination for diabetes, the Veteran reported that he had a diagnosis of hypertension many years ago, predating the diagnosis of diabetes. 

The Board places substantial weight on the medical evidence and probative opinions from the May 2009 and January 2015 VA examinations.  The VA examination reports address the pertinent question at hand, that is, whether hypertension was proximately due to or the result of the service-connected diabetes.  The opinions describe the disability in sufficient detail and thoroughly explain the reasoning for the conclusions reached, thus, allowing the Board to make a fully informed evaluation of the underlying medical issues.  See Stefl, 21 Vet. App. at 123.  Further, the reports reflect that pertinent evidence, including the Veteran's history, was considered in reaching the medical conclusions.  See Nieves-Rodriguez, 22 Vet. App. at 304.  

The Board has considered the Veteran's statements linking his hypertension to service-connected diabetes mellitus.  The Veteran's statements are conflicting regarding the onset of diabetes and hypertension.  The Veteran reported on May 2009 VA examination that his onset of diabetes was diagnosed in 1985 and hypertension was diagnosed in 1980; which are different dates than what the medical evidence of record shows.  The Veteran stated in June 2013 correspondence that his diabetes slowly aggravated his high blood pressure.  Then on February 2015 VA examination for diabetes, the Veteran reported that his hypertension predated his diabetes.

As a lay person, the Veteran is not competent to opine as to medical etiology or render medical opinions.  Barr, 21 Vet. App. 303; Grover v. West, 12 Vet. App. 109, 112 (1999).  The Board acknowledges that the Veteran is competent to testify as to observable symptoms, but finds that his opinion as to the cause of his hypertension simply cannot be accepted as competent evidence and is clearly outweighed by the medical opinions against the claim.  See Jandreau, 492 F.3d 1372, 1376-1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1131, 1336 (Fed. Cir. 2006).  Thus, the Board finds that the competent evidence of record weighs against the claim for service connection on a secondary basis.

In summary, the claim of service connection for hypertension is denied based on consideration of direct, presumptive, and secondary service connection theories of entitlement.  The Board has considered the benefit-of-the-doubt rule; however, since a preponderance of the evidence is against the Veteran's claim for service connection for hypertension, the benefit-of-the-doubt rule is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


ORDER

Service connection for hypertension, due to herbicide exposure or as secondary to service-connected diabetes mellitus, type II, is denied.



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


